 

 

Exhibit 10.27

 

EQUIFAX INC.

2000 STOCK INCENTIVE PLAN

FORM OF EXECUTIVE OFFICER

DEFERRED SHARE AWARD AGREEMENT

 

                This Deferred Share Award Agreement (the “Agreement”) is dated
as of the 20th day of December, 2004 and is entered into between Equifax Inc., a
Georgia corporation (the “Company”), and «Employee_Name» (the “Employee”).

 

                In consideration of the mutual promises set forth below, the
parties hereto agree as follows.

 

1.             Grant of Deferred Shares.  Subject to the terms and conditions of
this Agreement and the Equifax Inc. 2000 Stock Incentive Plan (the “Plan”), the
terms of which are hereby incorporated herein by reference, effective as of the
date set forth above (“Grant Date”), the Company hereby grants to the Employee
«Shares» restricted stock units in the form of Deferred Shares under the Plan. 
Capitalized terms used but not defined in this Agreement shall have the meaning
specified in the Plan.

 

2.             Vesting.  Subject to Section 3 below, the Deferred Shares shall
vest on or after the date(s) (the “Vesting Date(s)”) set forth below.  Prior to
the Vesting Date, the Deferred Shares shall be nontransferable and, except as
otherwise provided herein, shall be forfeited upon the Employee’s termination of
employment with the Company and its Subsidiaries.

 

 

 

Percentage of

Vesting Date

 

Deferred Shares Vested

December 20, 2005

 

0%

December 20, 2006

 

0%

December 20, 2007

 

33 1/3%

December 20, 2008

 

66 2/3%

December 20, 2009

 

100%

 

The Committee which administers the Plan reserves the right, in its sole
discretion, to waive or reduce the vesting requirements.

 

--------------------------------------------------------------------------------


 

3.             Termination of Employment.


                (A)           TERMINATION BY DEATH OR FOR DISABILITY.  IN THE
EVENT THE EMPLOYEE DIES OR BECOMES DISABLED WHILE ACTIVELY EMPLOYED BY THE
COMPANY, ALL OUTSTANDING UNVESTED DEFERRED SHARES SHALL IMMEDIATELY BECOME
NONFORFEITABLE AND TRANSFERABLE AS OF THE DATE OF EMPLOYEE’S DEATH OR
TERMINATION AS A RESULT OF BECOMING DISABLED.  FOR PURPOSES OF THIS AGREEMENT,
“DISABLED” SHALL MEAN THE EMPLOYEE HAS BEEN DETERMINED TO BE DISABLED (I) UNDER
THE EQUIFAX PENSION PLAN, (II) UNDER THE COMPANY’S LONG-TERM DISABILITY PLAN
COVERING THE EMPLOYEE, OR (III) IN ACCORDANCE WITH STANDARDS ESTABLISHED BY THE
COMMITTEE RELATING TO THE EMPLOYEE’S INABILITY TO PERFORM HIS DUTIES AS A RESULT
OF INJURY OR SICKNESS.

 

                (b)           Termination for Cause or Voluntary Termination. 
If the Employee’s employment with the Company is terminated by the Company for
Cause or Employee voluntarily terminates employment without Good Reason, all
outstanding unvested Deferred Shares granted to Employee shall expire
immediately, and the Employee’s right to any such Deferred Shares shall
terminate immediately upon the date that the Committee determines is the
Employee’s date of termination of employment.

 

                For purposes of this Agreement, termination for “Cause” means
termination by the Company of Employee’s employment upon (i) Employee’s willful
and continued failure to substantially perform Employee’s duties with the
Company (other than any failure resulting from Employee’s incapacity due to
physical or mental illness), after a written demand for substantial performance
is delivered to Employee by the Chief Executive Officer of the Company that
specifically identifies the manner in which the Chief Executive Officer believes
that the Employee has not substantially performed his duties, or (b) Employee’s
willfully engaging in misconduct that is materially injurious to the Company,
monetarily or otherwise.  For purposes of this Section 3(b), no act, or failure
to act, on the Employee’s part will be considered “willful” unless done, or
omitted to be done, by Employee not in good faith and without reasonable belief
that his action or omission was in the best interest of the Company.

 

                For purposes of this Agreement, termination of employment for
“Good Reason” shall mean termination by Employee of his employment based on:

 

(i)            A material diminution in Employee’s duties or responsibilities
from those in effect on the date hereof provided that it shall not constitute
Good Reason under this subsection (i) if Employee’s job is changed or Employee
is reassigned to another position if the status and responsibilities of
Employee’s job remain comparable; or

 

(ii)           A reduction by the Company in Employee’s base salary as in effect
on the date hereof or as the Employee’s salary may be increased from time to
time; or

 

2

--------------------------------------------------------------------------------


 

(iii)          A failure by the Company to continue the Company’s incentive
compensation plan(s) (“Incentive Plan”), as it may be modified from time to
time, substantially in the form in effect as of the date hereof, or a failure by
the Company to continue the Employee as a participant in the Incentive Plan on
at least the basis of Employee’s participation as of the date hereof or to pay
Employee the amounts that Employee would be entitled to receive in accordance
with the Incentive Plan; or

 

(iv)          The Company’s requiring Employee to be based more than thirty-five
(35) miles from the location where Employee is based as of the date hereof,
except for required travel on the Company’s business to an extent substantially
consistent with Employee’s business travel obligations as of the date hereof, or
if Employee consents to that relocation, the failure by the Company to pay (or
reimburse Employee for) all reasonable moving expenses incurred by Employee or
to indemnify Employee against any loss realized in the sale of Employee’s
principal residence in connection with that relocation;

 

(v)           The failure by the Company to continue in effect any retirement or
compensation plan, supplemental retirement plan, performance share plan, stock
option plan, life insurance plan, health and accident plan, disability plan or
any other benefit plan in which Employee is participating as of the date hereof
(or provide substitute plans providing Employee with substantially similar
benefits), the taking of any action by the Company that would adversely affect
Employee’s participation or materially reduce Employee’s benefits under any of
those plans or deprive Employee of any material fringe benefit enjoyed by
Employee as of the date hereof, or the failure by the Company to provide
Employee with the number of paid vacation days to which Employee is then
entitled in accordance with the Company’s normal vacation practices in effect as
of the date hereof; or

 

(vi)          The failure by the Company to obtain the assumption of the
agreement to perform this Agreement by any successor to the assets or business
of the Company.

 

 

                (c)           Termination Without Cause or With Good Reason.  If
the Employee’s employment with the Company is terminated by the Company without
Cause or the Employee terminates his employment with Good Reason, all
outstanding unvested Deferred Shares shall immediately become nonforfeitable and
transferable as of the date of Employee’s termination.

 

                (d)           Termination by Retirement.  If the Employee’s
employment with the Company is terminated by his Retirement, outstanding
unvested Deferred Shares shall vest in accordance with the schedule set forth
below based upon Employee’s date of Retirement, with any additional vesting
under such schedule becoming effective on the date of

 

 

3

--------------------------------------------------------------------------------


 

Retirement.  The unvested Deferred Shares that do not become vested in
accordance with such schedule shall be forfeited and expire immediately on the
date of the Employee’s Retirement.

 

 

 

Percentage of

Date of Retirement

 

Deferred Shares Vested

Prior to December 20, 2005

 

33 1/3%

On or After December 20, 2005,

 

66 2/3%

but prior to December 20, 2006

 

 

On or After December 20, 2006

 

100%

 

For purposes of this Agreement, “Retirement” means Employee’s termination of
employment with the Company or a Subsidiary (other than by the Company or a
Subsidiary for Cause) at a time when Employee is eligible for immediate benefits
under the Equifax Pension Plan, or in the absence of coverage under such plan or
another applicable retirement plan, as determined by the Committee.

 

                (e)           Change in Control.  In the event a Change in
Control occurs while the Employee is employed by the Company, all of the
Deferred Shares awarded pursuant to this Agreement shall become nonforfeitable
and transferable as of the date on which the Change in Control occurs.

 

                (f)              Employment with a Subsidiary.  For purposes of
this Section and Section 13, employment with the Company includes employment
with any Subsidiary of the Company.

 

4.             Cancellation and Rescission of Deferred Shares.

 

(a)           If, at any time, (i) during the Employee’s employment with the
Company or (ii) during the one-year period after the Employee’s termination of
employment with the Company for any reason, an Employee engages in any
“Detrimental Activity” (as defined in subsection (b) below), the Committee may,
notwithstanding any other provision in this Agreement to the contrary, cancel,
rescind, or otherwise forfeit the Employee’s rights to the Deferred Shares as of
the first date the Employee engaged in the Detrimental Activity, as determined
by the Committee.  Without limiting the generality of the foregoing, the
Committee may also require the Employee  to pay to the Company any gain realized
by the Employee due to the vesting or delivery of the Deferred Shares during the
period beginning six (6) months prior to the date on which Participant engaged
or began engaging in Detrimental Activity.

 

(b)           For purposes of this Agreement, “Detrimental Activity” shall mean
and include any of the following:

 

4

--------------------------------------------------------------------------------


 

(i)            the breach or violation of any other agreement between Employee
and the Company relating to the protection of Confidential Information or Trade
Secrets, the solicitation of employees, customers or suppliers, or the
refraining from competition with the Company;

 

(ii)           the disclosure, reproduction or use of Confidential Information
or Trade Secrets (each as defined below) for the benefit of the Employee or
third parties except in connection with the performance of the Employee’s duties
for the Company or, after advance notice to the Company, as required by a valid
order or subpoena issued by a court or administrative agency of competent
jurisdiction;

 

(iii)          the use, reproduction, disclosure or distribution of any
information which the Company is required to hold confidential under applicable
federal and state laws and regulations, including the federal Fair Credit
Reporting Act (15 U.S.C. § 1681 et. Seq.) and any state credit reporting
statutes;

 

(iv)          the making, or causing or attempting to cause any other person to
make, any statement, either written or oral, or conveying any information about
the Company which is disparaging or which in any way reflects negatively upon
the Company;

 

(v)           the solicitation or attempt to solicit any customer or actively
targeted potential customer of the Company with whom the Employee had material
contact on the Company’s behalf during the 12 months immediately preceding the
Employee’s termination of employment;

 

(vi)          the solicitation or recruitment, attempt to solicit or recruit, or
the assistance of others in soliciting or recruiting, any individual who is or
was, within 6 months of the date in question, an employee of the Company unless
such former employee was terminated by the Company without Cause, or the
inducement of (or attempt to induce) any such employee of the Company to
terminate his employment with the Company; or

 

(vii)         the refusal or failure of an Employee to provide, upon the request
of the Company, a certification, in a form satisfactory to the Company, that he
or she is in full compliance with the terms and conditions of the Plan and this
Agreement, including, without limitation, a certification that the Employee is
not engaging in Detrimental Activity.

 

(c)           “Trade Secret” means information, including, but not limited to,
technical or non-technical data, a formula, a pattern, a compilation, a program,
a device, a method, a technique, a drawing, a process, financial data, financial
plans, product plans, or a list of

 

5

--------------------------------------------------------------------------------


 

actual or potential Company customers or suppliers which (i) derives independent
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use, and (ii) is the subject of the
Company’s efforts that are reasonable under the circumstances to maintain
secrecy; or as otherwise defined by applicable state law.

 

(d)           “Confidential Information” means any and all knowledge,
information, data, methods or plans (other than Trade Secrets) which are now or
at any time in the future developed, used or employed by the Company which are
treated as confidential by the Company and not generally disclosed by the
Company to the public, and which relate to the business or financial affairs of
the Company, including, but not limited to, financial statements and
information, marketing strategies, business development plans, acquisition or
divestiture plans, and product or process enhancement plans.

 

(e)           Should any provision of this Paragraph 4 be held to be invalid or
illegal, such illegality shall not invalidate the whole of this Paragraph 4,
but, rather, the Plan shall be construed as if it did not contain the illegal
part or be narrowed to permit its enforcement, and the rights and obligations of
the parties shall be construed and enforced accordingly.

 

5.             Stock Certificates.  Stock certificates evidencing the Deferred
Shares shall be issued as of the Vesting Date and registered in the Employee’s
name (or evidenced by a book entry or similar account).  Subject to Section 8 of
this Agreement, certificates (or appropriate evidence of ownership) representing
the unrestricted Common Shares will be delivered to the Employee (or to a party
designated by the Employee) as soon as practicable after the Vesting Date.

 

6.             Release.  To be entitled to the accelerated vesting of the
Deferred Shares under Section 3(c), Employee shall sign a release of claims in
the form attached hereto as Exhibit A and the accelerated vesting of such
Deferred Shares shall not become effective until such release has been properly
executed and delivered, and until any revocation period has expired.

 

7.             Dividends.  Employees granted Deferred Shares shall not be
entitled to receive any cash dividends, stock dividends or other distributions
paid with respect to the Common Shares, except in circumstances where the
distribution is covered by Section 18 below.

 

8.             Tax Withholding Obligations.  The Employee shall be required to
deposit with the Company an amount of cash equal to the amount determined by the
Company to be required with respect to any withholding taxes, FICA
contributions, or the like under any federal, state, or local statute,
ordinance, rule, or regulation in connection with the award, deferral, or
settlement of the Deferred Shares.  Alternatively, the Company may, at its sole

 

6

--------------------------------------------------------------------------------


 

election, withhold the required amounts from the Employee’s pay during the pay
periods next following the date on which any such applicable tax liability
otherwise arises.  The Committee, in its discretion, may permit the Employee,
subject to such conditions as the Committee shall require, to elect to have the
Company withhold a number of Common Shares otherwise deliverable having a Fair
Market Value sufficient to satisfy the statutory minimum of all or part of the
Employee’s estimated total federal, state, and local tax obligations associated
with vesting or settlement of the Deferred Shares.  The Company shall not
deliver any of the Common Shares until and unless the Employee has made the
deposit required herein or proper provision for required withholding has been
made.

 

9.             Restrictions on Transferability.  Until the Deferred Shares are
vested as provided above, they may not be sold, transferred, pledged, assigned,
or otherwise alienated at any time.  Any attempt to do so contrary to the
provisions hereof shall be null and void.

 

10.           Rights as Shareholder.  Except as provided in Section 7, the
Employee shall not have voting or any other rights as a shareholder of the
Company with respect to the Deferred Shares.  Upon settlement of the Deferred
Share units into Common Shares, the Employee will obtain full voting and other
rights as a shareholder of the Company.

 

11.           Administration.  The Committee shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules.  All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Employee, the Company, and all other interested persons.  No member of the
Committee shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.

 

12.           Effect on Other Employee Benefit Plans.  The value of the Deferred
Shares granted pursuant to this Agreement shall not be included as compensation,
earnings, salaries, or other similar terms used when calculating the Employee’s
benefits under any employee benefit plan sponsored by the Company or any
Subsidiary except as such plan otherwise expressly provides.

 

13.           No Employment Rights.  The award of the Deferred Shares pursuant
to this Agreement shall not give the Employee any right to remain employed by
the Company or a Subsidiary, nor shall it interfere with or restrict the
Company’s right to terminate the Employee’s employment at any time.

 

14.           Amendment.  This Agreement may be amended only by a writing
executed by the Company and the Employee which specifically states that it is
amending this Agreement.  Notwithstanding the foregoing, this Agreement may be
amended solely by the Committee by a writing which specifically states that it
is amending this Agreement, so long

 

 

 

7

--------------------------------------------------------------------------------


 

as a copy of such amendment is delivered to the Employee, and provided that no
such amendment adversely affecting the rights of the Employee, hereunder may be
made without the Employee’s written consent.  Without limiting the foregoing,
the Committee reserves the right to change, by written notice to the Employee,
the provisions of the Deferred Shares or this Agreement in any way it may deem
necessary or advisable to carry out the purpose of the grant as a result of any
change in applicable laws or regulations or any future law, regulation, ruling,
or judicial decision, provided that any such change shall be applicable only to
Deferred Shares which are then subject to restrictions as provided herein.

 

15.           Notices.  Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of its Secretary.  Any
notice to be given to Employee shall be addressed to Employee at the address
listed in the Company’s records.  By a notice given pursuant to this Section,
either party may designate a different address for notices.  Any notice shall
have been deemed given when actually delivered.

 

16.           Severability.  If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid.  Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

 

17.           Construction.  The restricted stock units are being issued in the
form of Deferred Shares pursuant to Section 8 (Deferred Shares) of the Plan and
are subject to the terms of the Plan.  To the extent that any provision of this
Agreement violates or is inconsistent with an express provision of the Plan, the
Plan provision shall govern and any inconsistent provision in this Agreement
shall be of no force or effect.

 

18.           Adjustments to Deferred Shares.  The terms of this Deferred Share
Award Agreement will be adjusted in such manner as the Committee determines in
accordance with Section 10 of the Plan and any such adjustment shall be
effective and final, binding and conclusive for all purposes of this Agreement

 

19.           Governing Law.  This Agreement will be governed by and enforced in
accordance with the laws of the State of Georgia.

 

8

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement effective as of the day and year first above written.

 

 

Employee

 

 

EQUIFAX INC

 

 

 

[g39993kgimage002.gif]

By:

 

 

 

 

Date:

 

 

 

 

 

 

9

--------------------------------------------------------------------------------